Title: From John Adams to John Bondfield, 6 December 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Amsterdam 6 Decr. 1780
     
     I have received your Favour of 28 of Octr. and am very glad to hear of your Recovery from Sickness.
     The Non Arrival of the Cloathing, is a great Disappointment and Misfortune in America.
     The British Ministry are never at a Loss. You see they were very ready to discover how Mr. Laurens was to be treated. They will easily know how to treat Mr. Trumbull and Mr. Tyler. If Americans had understood their Parts as well, Mr. Trumbull and Tyler would never have trod British Ground, nor Mr. Laurens have been trusted in a cock boat. Live and learn.
     The Wine I hope you have not sent, as I shall not have occasion for it. If it is gone, I must beg you to write a Line to Mr. Henry Grand, and desire him to take the Care of it.
     
     The Changes in the Marine Department, will I hope have good Effects, in many Points of View, but not knowing the Character of the new Minister, must wait for Time to bring forth Truth. I am with great Esteem yours
    